OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 2201 E. Camelback Road, Suite 227BPhoenix, Arizona (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(602) 956-0980 Date of fiscal year end:November 30, 2011 Date of reporting period: November 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Papp Investment Trust Papp Small & Mid-Cap Growth Fund Annual Report November 30, 2011 Investment Adviser L. Roy Papp & Associates, LLP Phoenix, AZ Papp Investment Trust Papp Small & Mid-Cap Growth Fund Annual Report as of November 30, 2011 Dear Fellow Shareholder, We are writing to report on the fiscal year ended November 30, 2011 and the results for Papp Small & Mid-Cap Growth Fund (the “Fund”) for the year.This past year saw very volatile financial markets driven in large part by concerns over the ongoing financial crisis occurring in Europe.Global financial markets have been concerned that severe problems in Greece and Ireland will spread to Portugal, Spain and Italy.These concerns caused global markets to decline from higher levels earlier this year by roughly 20% in late summer and early fall.During October and November, the markets recovered substantially as many European countries appear to be committed to dealing with the European financial problems, at least in the near term. Against this market backdrop, the Fund produced a total return of 4.88% during the fiscal year ended November 30, 2011.By comparison, the Russell Midcap Growth Index produced a total return of 6.07% over the same period.Since inception on March 8, 2010, the Fund produced a cumulative total return of 22.50% through November 30, 2011, as compared to the Russell Midcap Growth Index which produced a total return of 20.31% over the same period. While we always strive to produce a positive total return and to perform better than our benchmark, we recognize that from time to time the Fund will trail its benchmark over some time periods.While we measure performance over months, quarters, and years, we invest for the long term and we are pleased with strong results since inception, both nominally and relative to the benchmark. Over the long term, stock prices reflect the financial health of the underlying businesses.We are happy to report the stocks that we are invested in are performing well at the company level.At a broader level, the U.S. economy continues to grow, but at a relatively modest pace.Many people are frustrated that the U.S. economy isn’t growing fast enough and there is much debate about the causes.The important thing to us is that the economy is growing, and therefore we expect a gradual pickup in employment and continued improvement to consumer sentiment.Over the next year, there will be considerable attention paid to the upcoming elections.We are hopeful that we can elect candidates on both sides that are more focused on creating realistic solutions to real problems rather than bickering for political advantage. 2 Over the year ended November 30, 2011, small and mid-cap stocks slightly underperformed larger companies.We suspect this was driven by demand for the perceived safety of larger, more well-known companies as opposed to the less well-known small and mid-cap companies.This underperformance of small and mid-cap stocks may also be due to relatively strong performance prior to this fiscal year. The Fund’s net asset value on November 30, 2011 was $12.25 per share, up from $11.68 per share on November 30, 2010, and $10.00 per share on March 8, 2010, the date of inception. We try to manage the Fund as tax efficiently as possible.During the fiscal year ended November 30, 2011, there were no capital gains distributions, nor were there any income distributions. We continue to manage the Fund using the investment style that has served our firm well for over 30 years.We focus on very high quality companies with a consistent track record of superior earnings growth.Unlike many other funds in the small and mid-cap area, we focus on established companies with proven track records as opposed to startups, initial public offerings, and other companies perceived to have great growth potentials, but in many cases lacking a proven track record.In most cases, thecompanies in the Fund’s portfolio operate in fairly narrow market niches so they are able to maintain a leadership position in their markets, even with their smaller market capitalizations.We believe that this strategy, in addition to providing good, long-term returns, controls risk and provides safety, particularly in volatile market conditions. The Fund is reasonably diversified, holding 34 individual companies as of November 30, 2011.We typically try to keep the Fund close to fully invested in stocks, with a typical money market position in the 1-2% range.The Fund is currently underweight relative to its benchmark in Consumer Discretionary companies and in Energy companies.The Fund is overweight in the Health Care and Information Technology sectors, where we feel growth potential for the future is the brightest. During the fiscal year, no one economic sector on balance dramatically benefited or detracted from performance.Rather, performance was most strongly impacted by individual stock selection.Some of the Fund’s best performers included Nuance Communications, which is a leader in voice recognition software.The Fund enjoyed strong performance from Gardner Denver, Pioneer Natural Resources and FMC Technologies, all of which are niche businesses focused on oil and gas production.The Fund also enjoyed strong performance from auto parts retailer O’Reilly Automotive and pet products retailer PetSmart.Both companies produced strong revenue and earnings growth and both probably benefited from a total lack of exposure to Europe. 3 The Fund’s weaker performers over the fiscal year included Federated Investors and State Street, two financial services companies, which were negatively impacted by low interest rates and regulatory fees.The Fund also experienced weakness in Whiting Petroleum and Forest Oil, each of which reported production below expectations while continuing to invest money for the future in capital expenditures.We continue to believe in Whiting Petroleum and its long-term strategy.Forest Oil was eliminated from the portfolio in favor of Pioneer Natural Resources, where we think prospects are brighter.Rovi Corporation was negatively impacted by the company’s exposure to consumer electronics, particularly digital television.We believe that this is a temporary phenomenon. The Fund continues to see new cash being invested despite the market volatility.As cash has come into the Fund, we have added broadly across the holdings in the Fund.We thank you for your confidence in the Fund and for investing with us.If you have any questions about the Fund, we would be happy to have you call us at 1-800-421-0131. Warmest regards, L. Roy Papp Rosellen C. Papp November 30, 2011 November 30, 2011 Subsequent event: It is with great sadness that we report the passing of L. Roy Papp on December 16, 2011.Roy lived a long, happy, and productive life.He was healthy up until the last week of his life.Roy loved investing and being here at L. Roy Papp & Associates, LLP, the advisor to the Fund.He was particularly proud of the Papp Small & Mid-Cap Growth Fund.While we will all miss Roy’s presence at the firm, we are all committed to continuing Roy’s legacy. 4 On Friday, December 23, 2011, the Board of Trustees of the Papp Investment Trust appointed Rosellen C. Papp as sole Portfolio Manager of the Fund and nominated and elected Harry A. Papp as Trustee and President of the Papp Investment Trust. Harry A. Papp, President December 30, 2011 Rosellen C. Papp, Portfolio Manager December 30, 2011 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance current through the most recent month end is available by calling 1-877-370-7277. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-877-370-7277 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 5 Average Annual Total Returns(a) (for periods ended November 30, 2011) 1 Year Since Inception(b) Papp Small & Mid-Cap Growth Fund 4.88% 12.43% Russell Midcap ® Growth Index 6.07% 11.27% (a) The total returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Commencement of operations was March 8, 2010. 6 PAPP SMALL & MID-CAP GROWTH FUND PORTFOLIO INFORMATION November 30, 2011 (Unaudited) Top 10 Equity Holdings Security Description % of Net Assets O'Reilly Automotive, Inc. 5.2% Gardner Denver, Inc. 5.2% Nuance Communications, Inc. 5.1% Coach, Inc. 5.0% PetSmart, Inc. 4.7% Mettler-Toledo International, Inc. 4.3% Ecolab, Inc. 4.1% C.R. Bard, Inc. 4.1% Informatica Corp. 3.9% AMETEK, Inc. 3.9% 7 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS November 30, 2011 COMMON STOCKS — 98.0% Shares Value Consumer Discretionary - 14.9% Specialty Retail - 9.9% O'Reilly Automotive, Inc.* $ PetSmart, Inc. Textiles, Apparel & Luxury Goods - 5.0% Coach, Inc. Consumer Staples - 4.7% Food Products - 2.1% McCormick & Co., Inc. Household Products - 2.6% Clorox Co. (The) Energy - 3.8% Energy Equipment & Services - 1.9% FMC Technologies, Inc.* Oil, Gas & Consumable Fuels - 1.9% Pioneer Natural Resources Co. Whiting Petroleum Corp.* Financials - 7.2% Capital Markets - 7.2% Federated Investors, Inc. - Class B State Street Corp. T. Rowe Price Group, Inc. Health Care - 18.4% Health Care Equipment & Supplies - 7.0% C.R. Bard, Inc. DENTSPLY International, Inc. ResMed, Inc.* Health Care Services - 3.7% Express Scripts, Inc.* Medco Health Solutions, Inc.* Life Sciences Tools & Services - 7.7% Mettler-Toledo International, Inc.* PAREXEL International Corp.* Techne Corp. Industrials - 18.6% Air Freight & Logistics - 3.4% Expeditors International of Washington, Inc. Commercial Services - 3.1% Stericycle, Inc.* 8 PAPP SMALL & MID-CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.0% (Continued) Shares Value Industrials - 18.6% (Continued) Electrical Equipment - 3.9% AMETEK, Inc. $ Machinery - 8.2% Gardner Denver, Inc. IDEX Corp. Information Technology - 23.7% Semiconductors & Semiconductor Equipment - 5.6% Linear Technology Corp. Microchip Technology, Inc. Silicon Laboratories, Inc.* Software - 18.1% Factset Research Systems, Inc. Informatica Corp.* MICROS Systems, Inc.* Nuance Communications, Inc.* Rovi Corp.* Materials - 6.7% Specialty Chemicals - 6.7% Ecolab, Inc. Sigma-Aldrich Corp. Total Common Stocks (Cost $9,811,461) $ MONEY MARKET FUNDS — 2.7% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%(a) (Cost $320,432) $ Total Investments at Value — 100.7% (Cost $10,131,893) $ Liabilities in Excess of Other Assets —(0.7%) ) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of November 30, 2011. See accompanying notes to financial statements. 9 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES November 30, 2011 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Other assets Total assets LIABILITIES Payable for investment securities purchased Payable to Adviser (Note 4) Payable to administrator (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ See accompanying notes to financial statements. 10 PAPP SMALL & MID-CAP GROWTH FUND STATEMENT OF OPERATIONS For the Year Ended November 30, 2011 INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 4) Professional fees Fund accounting fees (Note 4) Administration fees (Note 4) Insurance expense Transfer agent fees (Note 4) Registration fees Custody and bank service fees Postage and supplies Trustees' fees and expenses (Note 4) Other expenses Total expenses Less fee reductions and expense reimbursements by the Adviser (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 11 PAPP SMALL & MID-CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Period Ended Ended November 30, November 30, 2010 (a) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT INCOME $
